Case 2:20-cv-05581-DSF-GJS Document 76 Filed 01/04/21 Page 1 of 2 Page ID #:1163



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   BEYOND BLOND PRODUCTIONS, LLC, CASE NO.: 2:20-cv-05581 DSF (GJSx)
     a California limited liability company;
12
13              Plaintiff,                    ORDER GRANTING STIPULATION
                                              AND REQUEST TO MODIFY ORDER
14
                vs.                           RE JURY TRIAL [ECF 30]
15
16   EDWARD HELDMAN III, an individual; Honorable Dale S. Fischer
     COMEDYMX, INC., a Nevada corporation;
17   COMEDYMX, LLC, a Delaware limited     Complaint Filed: 6/23/2020
18   liability company; and DOES 1-10;     First Amended Complaint Filed: 8/26/2020
                                           Discovery Cut-Off Date: 1/25/2021
19                                         Motion Hearing Cut-Off: 4/19/2021
                  Defendants.
20                                         Pretrial Conference: 6/28/2021
                                           Trial Date: 7/27/2021
21
22
23
24   AND RELATED COUNTERCLAIMS
25
26
27
28



                                            -1-
                                         ORDER
Case 2:20-cv-05581-DSF-GJS Document 76 Filed 01/04/21 Page 2 of 2 Page ID #:1164



 1         After considering the parties Stipulation and Request to Modify the Scheduling
 2   Order (ECF No. 30) by 84 days, the Court HEREBY ORDERS the case management
 3   dates as follows:
 4            A. Motion to Amend Pleadings
 5                or Add Parties Hearing Cutoff:       from 12/14/2020 to 03/08/21
 6            B. Discovery Cut−Off:                    from 1/25/2021 to 04/19/21
 7            C. Expert Witness Exchange Deadline:
 8                       Initial:                      from 2/1/2021 to 04/26/21
 9                       Rebuttal:                     from 2/15/2021 to 05/10/21
10                       Cut−off:                      from 3/15/2021 to 06/07/21
11            D. Motion Hearing Cut−off:               from 4/19/2021 to 07/12/21
12            E. ADR Cut−off:                          from 5/3/2021 to 07/26/21
13            F. Trial Documents (Set One):            from 6/7/2021 to 08/30/21
14            G. Trial Documents (Set Two):            from 6/14/2021 to 09/07/21
15            H. Final Pre-Trial Conference:           from 6/28/2021 to 09/20/21
16                                                     at 3:00 p.m.
17            I. Trial Date:                           from 7/27/2021 to 10/19/21
18                                                     at 8:30 a.m.
19         IT IS SO ORDERED.
20   DATED: January 4, 2021
21
22
                                           Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



                                               -2-
                                            ORDER
